Citation Nr: 1045904	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to December 
1982, with an additional 5 years and 9 months of prior active 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006  rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia, that, 
in pertinent part, denied entitlement to service connection for a 
back condition.  The Veteran filed a notice of disagreement in 
August 2007, and the RO issued a statement of the case dated in 
April 2009.  The Veteran submitted his substantive appeal in June 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the Veteran's claim.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran contends that he has a low back 
disability that had its onset in service.  

The Veteran's service treatment records indicate that the Veteran 
sought treatment for complaints of low back pain in December 
1974.  At that time, he reported back pain on and off since 
November 2, 1974.  The Veteran reported that he hurt his low back 
while bending and picking things up.  He was given an impression 
of low back pain.  Another December 1974 treatment note gave an 
impression of low back strain, neurological intact.  The Veteran 
was then seen for complaints of low back pain in June 1975, July 
1976, and multiple times in 1979, from August to November 1979,  
with assessments of muscle spasm and low back pain.  He was noted 
to have had a history of recurrent low back pain for 5 years 
prior to September 1979.  The Veteran continued to seek treatment 
for complaints of low back pain in July and November 1980, 
October 1981, and January, October, and November 1982.  The 
Veteran was assessed with muscle spasm, paraspinal muscle strain, 
and mechanical back pain.

After service, the Veteran reported that he has continued to have 
problems with low back pain since his discharge from the service.  
His post service treatment records indicate treatment for a low 
back disability, including degeneration of lumbar or lumbosacral 
intervertebral disc.  A December 2005 CT of the lumbar spine 
indicated large posterior central bulging annulus at L4-5, 
moderate right paracentral disc herniation L5-S1, spondylosis 
with marginal spurs L4-5 and degenerative hypertrophy of facet 
joint L4-5, and B/L sacrolitis.  

The Veteran was afforded a VA examination dated in October 2006 
in connection with his claim.  The examiner indicated that the 
Veteran's claims file was not available for review in connection 
with the examination and report.  The  Veteran reported that he 
initially injured his back in 1978 while stationed in Korea.  He 
indicated that he may have slipped in ice.  After that, the 
Veteran reported intermittent muscle spasms in his lumbar spine.  
He reported that x-rays were negative.  He then indicated that he 
was then seen periodically for complaints of low back pain in 
service and was also seen by VA after service and prescribed 
multiple pain medications.  After examination, the Veteran was 
diagnosed with lumbar spine spondylosis (disc herniation at L5-
S1) with mild to moderate impairment.  The examiner did not offer 
an opinion regarding whether the Veteran's back disability had 
its onset in service.  

Based on the foregoing, the Board concludes that this matter must 
be remanded and that, upon remand, the RO should arrange for the 
Veteran's claims folder to be reviewed by the examiner who 
prepared the October 2006 VA examination report (or a suitable 
substitute if warranted), for the purpose of preparing an 
addendum that specifically addresses whether the Veteran's 
currently diagnosed low back disability had its onset in service 
or within one year of service.   The VA examiner should also be 
requested to indicate that the Veteran's claims file had been 
reviewed in connection with his report.  38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the Board notes that the Veteran's claims file was not 
available for review in connection with the examination.  In this 
regard, the Board notes that VA's duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board 
not required to accept doctors' opinions that are based upon the 
Veteran's recitation of medical history); Owens v. Brown, 7 Vet. 
App. 429 (1995).  The Veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 
Vet. App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 
(1999) (error for Board to rely on inadequate examination).  

In addition, the RO should update the Veteran's claims file with 
additional records  from the Central Alabama VA Health System 
dated since April 2009.  And the Veteran should be invited to 
submit any additional records of his treatment for this condition 
that have not been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

Finally, the Veteran's VA treatment records indicate that the 
Veteran was encouraged to seek SSDI and NSC pension benefits due 
to his medical conditions, including his back disability.  The 
Veteran was awarded non service-connected pension by way of a 
November 2008 RO decision.  Upon remand, the Veteran should be 
contacted and the RO should ascertain whether the Veteran has 
applied for Social Security Administration disability benefits.  
If so, the RO should contact the Social Security Administration 
and take all necessary attempts to obtain all records related to 
this award. 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) 
(when attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
claimed disability.  This should include 
records from the Central Alabama VA Health 
System dated since April 2009.  The aid of 
the Veteran in securing these records, to 
include providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, and 
the Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The RO should contact the Veteran and 
ascertain whether the Veteran has applied for 
Social Security Administration disability 
benefits.  If the Veteran indicates that he 
has applied for Social Security 
Administration disability benefits, the RO 
should request, directly from the SSA, 
complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the Veteran should be informed 
in writing.  

3.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the October 2006 
VA examination report for the purpose of 
preparing an addendum that specifically 
addresses whether the Veteran's currently 
diagnosed low back disability had its 
onset in service or within one year of 
service.  If that examiner is not 
available, schedule the Veteran for a new 
examination.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished. Based on his/her review of 
the case, the examiner is specifically 
requested to offer an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that the Veteran's 
currently diagnosed back disorder had its 
onset during active duty, within one year 
of active duty, or whether such condition 
is otherwise related to the Veteran's 
military service.  In this regard, the 
examiner is asked to comment on the 
Veteran's service treatment records, 
including numerous complaints of low back 
pain in service, and the Veteran's post-
service medical treatment records. 

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) ( 2010).


